This action was brought originally in the Franklin Common Pleas by Pauline C. Thrush, wife and personal representative of George W. Thrush against United States Casualty Co. to recover on an accident policy issued by the Company.
It appears that the deceased died subsequent to the contraction of gangrene. The evidence disclosed that the deceased was seen approaching a stairway in an office building and that shortly after entered an office on a floor above, limping and with a dent in his shoe.' Nobody saw him on the stairway or saw him stub his toe. Gangrene poisoning set in from the injury and he died.
Three doctors who performed an autopsy testified tnat other causes might have resulted in death.
The Appeals affirmed the judgment of the Common Pleas in favor of Thrush.
The Co., in the Supreme Court, contends that the trial court erred in overruling a motion for a directed verdict on the ground that there was no evidence of the accident.